Citation Nr: 1220351	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  11-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

By rating actions in August 1997 and August 2002 the RO denied service connection for a psychiatric disorder.  The Veteran was notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 RO decisions which found that new and material evidence had not been submitted to reopen the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last finally denied by an unappealed rating decision in August 2002.  

2.  The evidence received since the August 2002 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The August 2002 RO decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.304(f), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2009 and March 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all available VA and private medical records have been obtained and associated with the claims file.  The Veteran was afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the claim for a psychiatric disorder.  See also, 38 C.F.R. § 3.159(c)(4)(iii).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

As noted above, service connection for an acquired psychiatric disorder was last finally denied by the RO in August 2002.  There was no appeal of that rating decision and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Initially, the Board notes that respect to the current and prior claims of service connection, the Veteran asserted, in essence, that he worked undercover for the CIA while he was in the Army, and that he killed spies and other nefarious people in Germany in the late 1960's, including at least four terrorists.  He contends that he uncovered an "international underground" criminal organization existing within the military which was lead by the "Battalion CIA," and that anyone who was smart enough to figure it out were eliminated but that their deaths were recorded as in the line of duty, in order to protect the organization.  The Veteran asserted that he figured it all out during basic training, but that he "played stupid for 17 months remembering everything."  After an unsuccessful attempt was made to silence him by beating him to death in his bunk, he was recruited by the "Underground" and was subsequently involved in all sorts of undercover missions, including disrupting gun and drug running operations and infiltrating international spy rings.  The Veteran reported that he thoroughly enjoyed his work as an undercover agent, but started having psychiatric problems about seven years after service, when he began to have nightmares about the people he killed.  

The Veteran has also made numerous other allegations concerning his undercover work, including multiple unsuccessful attempts on his life, which he escaped only because of his shear cunning and quick change of identities.  In a letter received in June 2008, the Veteran reiterated his history as an undercover spy and stated that he had been working on a case since 1991, and had "just turned over a Chief Radation" to the CIA in Washington, DC two months earlier.  He reported that he told them "who stole it, who delivered it, and collected the money, who received the money, and how they were laundering the money lock, stock, and barrel.  Sometimes someone has to die before you can cover everything."  

Historically, the service personnel records showed that the Veteran was drafted into military service in January 1968, and that after completing his basic and advanced individual training, was assigned to an engineer battalion in Germany for the last 17 months of his two year service obligation.  His military occupational specialty (MOS) was that of a Pioneer (12A10), which corresponded to a "blaster" in civilian occupation.  The service records show that the Veteran had only a high school education and that he did not have any advanced schooling during service or had a special training skill which, parenthetically, would have been denoted by a Special Qualification Identifier (SQI) in his MOS.  

The service treatment records (STRs) were completely silent for any complaints, treatment, abnormalities or diagnosis for any psychiatric problems.  In fact, on a Report of Medical History for separation examination in August 1969, the Veteran specifically denied any frequent trouble sleeping, nightmares, depression, excessive worry, loss of memory or amnesia, or nervous trouble of any sort, and no pertinent abnormalities were noted on examination at that time.  

The post-service medical records showed that the Veteran was first admitted to a VA hospital in February 1978.  The admission diagnosis was schizophrenia.  Additional VA medical records showed that the Veteran was treated for various maladies, including psychiatric problems from 1995 to 2002, and include diagnoses of bipolar disorder and schizophrenia, paranoid type.  See September and November 1996 VA outpatient notes.  

When examined by VA in July 1997, the Veteran reported that he killed four Italian terrorists on a train while in the Army in Germany, because they were trying to kill a female student that he had befriended.  The Veteran reported that the CIA and the German police were aware of the incident, but that he never reported any of this to his superiors.  The diagnosis was bipolar disorder.  

The Veteran's prior claims of service connection for an acquired psychiatric disorder were denied by the RO in August 1997 and 2002, on the basis that he was not shown to have any signs or symptoms of a psychiatric disorder in service or until many years after service, and that there was no objective, competent or credible evidence to support any of his allegations that he was an undercover agent for the CIA or was involved in any type of covert operations during his military service.  

The evidence added to the record since the August 2002 rating decision consists primarily of VA and private medical records showing treatment for various maladies, including psychiatric problems from 2002 to the present.  The diagnoses on a private report in August 2003 was paranoid schizophrenia.  The diagnosis on a VA outpatient note in February 2008 included PTSS, provisional diagnosis of PTSD with psychosis and rule out schizoaffective disorder.  It is noted that the examiner commented that the Veteran was voicing delusional thoughts that were patently absurd and had no possible basis in fact.  The diagnoses on a VA outpatient note in April 2010, included schizoaffective disorder, depression and anxiety.  

In this case, the additional evidence does not offer any new or probative information showing that the Veteran's psychiatric disorder is related to his military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed no complaints, treatment, abnormalities or diagnosis for any psychiatric problems in service or until more than eight years after discharge from service.  

The evidence added to the record since the August 2002 rating decision shows continued treatment for psychiatric problems, but does not include any competent evidence that any current psychiatric disorder was related to service or any incident therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

While the Veteran may believe that his current psychiatric disorder is related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


